97 N.Y.2d 739 (2002)
769 N.E.2d 344
742 N.Y.S.2d 598
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JUAN ORENGO, Appellant.
Court of Appeals of the State of New York.
Decided March 21, 2002.
Legal Aid Society, New York City (Natalie Rea and Andrew C. Fine of counsel), for appellant.
Charles Hynes, District Attorney, Brooklyn (Victor Barall of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The Appellate Division properly determined that the sentencing court did not base its determination upon inaccurate information. Here, the record indicates that the sentencing court did not consider any of the prosecutor's inaccurate assertions in its sentencing determination, but predicated that sentence on the nature and details of the particular crime of *740 which defendant was convicted. Moreover, the Appellate Division correctly determined that, as a matter of law, defendant's counsel was not ineffective (see People v Benevento, 91 NY2d 708, 713-714 [1998]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.